Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

Dated as of April 20, 2020

to

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 14, 2019

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of April 20, 2020 by and
among Chart Industries, Inc., a Delaware corporation (the “Company”), Chart
Industries Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg, having its
registered office at 2, rue des Dahlias, L-1411 Luxembourg and registered with
the Luxembourg Trade and Companies Register under number B 148.907 (“Chart
Luxembourg”), Chart Asia Investment Company Limited, a private limited company
incorporated under the laws of Hong Kong with company number 1174361 and having
its registered office address at 36/F., Tower Two, Times Square, 1 Matheson
Street, Causeway Bay, Hong Kong (“Chart Hong Kong” and, together with the
Company and Chart Luxembourg, the “Borrowers”), the financial institutions
listed on the signature pages hereof and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), under that certain Fourth
Amended and Restated Credit Agreement dated as of June 14, 2019 by and among the
Borrowers, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Company has requested that the requisite Lenders and the
Administrative Agent agree to a certain amendments to the Credit Agreement;

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1.     Amendments to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

(a)     Section 1.01 of the Credit Agreement is hereby amended to add the
following definitions thereto in the appropriate alphabetical order and, where
applicable, replace the corresponding previously existing definitions:

““Affected Financial Institution” shall mean (a) any EEA Financial Institution
or (b) any UK Financial Institution.”



--------------------------------------------------------------------------------

““Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period in Dollars on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that for the purpose
of this definition, the Adjusted LIBO Rate for any day shall be based on the
LIBO Screen Rate (or if the LIBO Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as determined pursuant to the foregoing would be less
than 2.00%, such rate shall be deemed to be 2.00% for purposes of this
Agreement.”

““Amendment No. 1 Effective Date” means April 20, 2020.”

““Applicable Margin” shall mean, for any day with respect to any Eurocurrency
Loan that is a Revolving Facility Loan or Term Loan and any ABR Loan that is a
Revolving Facility Loan or Term Loan, and with respect to the Commitment Fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread”, “Commitment Fee
Rate” or “Ticking Fee Rate”, as the case may be, based upon the Leverage Ratio
applicable on such date:

 

   

Leverage Ratio

 

Eurocurrency

Spread

 

ABR Spread

 

Commitment Fee

Rate / Ticking Fee

Rate

Category 1:   < 1.50 to 1.00   1.25%   0.25%   0.20% Category 2:  

³ 1.50 to 1.00 but

< 2.00 to 1.00

  1.50%   0.50%   0.20% Category 3:  

³ 2.00 to 1.00 but

< 2.50 to 1.00

  1.75%   0.75%   0.25% Category 4:  

³ 2.50 to 1.00 but

< 3.00 to 1.00

  2.00%   1.00%   0.30% Category 5:  

³ 3.00 to 1.00 but

< 3.50 to 1.00

  2.25%   1.25%   0.35% Category 6:   ³ 3.50 to 1.00   2.50%   1.50%   0.40%

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the last day of each fiscal quarter of the Company’s fiscal year based upon the
consolidated financial information of the Company and its Subsidiaries delivered
pursuant to

 

2



--------------------------------------------------------------------------------

Section 5.04(a) or (b) and (2) each change in the Applicable Margin resulting
from a change in the Leverage Ratio shall be effective on the first Business Day
after the date of delivery to the Administrative Agent of such consolidated
financial information indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided that until the
Administrative Agent’s receipt of the consolidated financial information of the
Company and its Subsidiaries delivered pursuant to Section 5.04(b) for the first
fiscal quarter the Company ending after the Amendment No. 1 Effective Date, the
Leverage Ratio shall be deemed to be in Category 6; provided further that the
Leverage Ratio shall be deemed to be in Category 6 at the option of the
Administrative Agent or the Required Lenders, at any time during which the
Company fails to deliver the consolidated financial information when required to
be delivered pursuant to Section 5.04(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
information is delivered.”

““Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.”

““Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).”

““Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness (in each case, excluding intercompany Indebtedness) consisting of
Capital Lease Obligations, Indebtedness for borrowed money (other than letters
of credit to the extent undrawn) and Indebtedness in respect of the deferred
purchase price of property or services of the Company and its Subsidiaries
determined on a consolidated basis on such date plus any Receivables Net
Investment. For the avoidance of doubt, obligations under any Permitted Supplier
Finance Facility shall not be included in Consolidated Debt.”

““Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period; and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that (i) if any Interpolated Rate
with respect to a Eurocurrency Borrowing denominated in Dollars shall be less
than 1.00%, such rate shall be deemed to be 1.00% for the purposes of this
Agreement and (ii) if any Interpolated Rate with respect to a Eurocurrency
Borrowing denominated in a Foreign Currency shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.”

 

3



--------------------------------------------------------------------------------

““LIBO Screen Rate” shall mean, for any day and time, with respect to any
Eurocurrency Borrowing denominated in any Agreed Currency and for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that (i) if the
LIBO Screen Rate as so determined in respect of a Eurocurrency Borrowing
denominated in Dollars would be less than 1.00%, such rate shall be deemed to be
1.00% for the purposes of this Agreement and (ii) if the LIBO Screen Rate as so
determined in respect of a Eurocurrency Borrowing denominated in a Foreign
Currency would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.”

““Permitted Deferred Purchase Price” shall mean, with respect to a Permitted
Supplier Finance Facility, a portion of the purchase price payable for the
related accounts receivable not in excess of 10% of the total purchase price,
which is payable to the related Loan Parties after the date of sale (or paid to
the related Loan Parties and returned to the purchaser as a discount to the
purchase price after the date of sale) and may be subject to reduction on
account of collection shortfalls or the timing of receipt, if any, on the
related accounts receivable or offset against amounts owing by the related Loan
Parties on account of their Permitted Undertakings.”

““Permitted Supplier Finance Facility” shall mean an arrangement entered into by
one or more Loan Parties with one or more third-party financial institutions
that is either (a) established by a customer of such Loan Parties for the
purpose of facilitating the processing of accounts receivable of such Loan
Parties from such customer or (b) established by such Loan Parties for the
purpose of accelerating the receipt of cash by selling accounts receivable of
such Loan Parties from one or more customers, which in either case provides for
the direct and irrevocable (other than repurchase obligations constituting
Permitted Undertakings) purchase of such accounts receivable by such third-
party financial institutions from one or more of the Loan Parties for a fair
market value purchase price consisting solely of cash (and customary rights to
service the related accounts receivable retained by the Loan Parties as part of
the arrangement) payable to the Loan Parties on the date of purchase and not
subject to rescission, adjustment or offset (except to the extent of any
Permitted Deferred Purchase Price) and reflecting such discount rates as may be
customary for the credit risk of the relevant customer for the applicable
duration of such accounts receivable; provided that (i) no third-party financial
institution shall have any recourse to any Loan Party (other than in respect of
Permitted Undertakings) or the assets of any Loan Party (other than repurchase
obligations constituting Permitted Undertakings and their right to receive any
Permitted Deferred Purchase Price), (ii) no Loan Party shall Guarantee any
liabilities or obligations with respect to such arrangement (other than a
Guarantee of a Loan Party of the Permitted Undertakings of another Loan Party),
(iii) no Loan Party shall provide any guarantee, surety or other credit support
for any of the obligations owed by any customer to such third-party financial
institution under any such financing arrangement (other than through a Permitted
Deferred Purchase Price) and (iv) such arrangement otherwise is structured in a
manner consistent with the delivery of a “true sale” / “absolute transfer”
opinion with respect to all such purchases.”

 

4



--------------------------------------------------------------------------------

““Permitted Undertakings” shall mean, with respect to a Permitted Supplier
Finance Facility, obligations of a Loan Party to (a) repurchase accounts
receivable as a result of, or indemnify the relevant third-party financial
institution for losses arising from, breaches of representations, warranties and
covenants made by such Loan Party pursuant to such Permitted Supplier Finance
Facility, which representations, warranties and covenants relate solely to
non-credit related characteristics of the relevant accounts receivable or
non-credit related servicing obligations of a Loan Party with respect thereto,
and not in any way to any customer’s solvency or financial ability to pay (other
than representations as to credit-related characteristics of the accounts or the
customer that are made solely as of the date of sale), and which the Company has
determined in good faith to be customary for a seller or servicer of accounts
receivable in a non-recourse, bankruptcy-remote direct purchase of accounts
receivable and (b) pay reasonable and customary indemnities, fees and expenses
(that do not in any way relate to any customer’s solvency or financial ability
to pay) in connection with such Permitted Supplier Finance Facility.”

““Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.”

““UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.”

““UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.”

““Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.”

(b)     The definition of “EBITDA” appearing in Section 1.01 of the Credit is
hereby amended to replace the reference to “this clause (xiv));” therein and
replace such reference with a reference to “this clause (xiv)),”.

(c)     The definition of “Permitted Receivables Financing” appearing in
Section 1.01 of the Credit is hereby amended to replace the reference to “shall
mean one or more transactions pursuant to which Receivables Assets” therein and
replace such reference with a reference to “shall mean one or more transactions
(other than a Permitted Supplier Finance Facility) pursuant to which Receivables
Assets”.

 

5



--------------------------------------------------------------------------------

(d)    Section 2.14(a) of the Credit Agreement is hereby restated in its
entirety as follows:

“(a)     If at the time that the Administrative Agent shall seek to determine
the LIBO Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the LIBO Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such
Eurocurrency Borrowing; provided that (i) if the Reference Bank Rate with
respect to a Eurocurrency Borrowing denominated in Dollars shall be less than
1.00%, such rate shall be deemed to be 1.00% for the purposes of this Agreement
and (ii) if the Reference Bank Rate with respect to a Eurocurrency Borrowing
denominated in a Foreign Currency shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided, further,
however, that if less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested in any Foreign Currency, the LIBO
Rate shall be equal to the rate determined by the Administrative Agent in its
reasonable discretion after consultation with the Company and consented to in
writing by the Required Lenders (the “Alternative Rate”); provided, however,
that (i) until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency and (ii) (x) if any Alternative Rate with respect to a
Eurocurrency Borrowing denominated in Dollars shall be less than 1.00%, such
rate shall be deemed to be 1.00% for the purposes of this Agreement and (y) if
any Alternative Rate with respect to a Eurocurrency Borrowing denominated in a
Foreign Currency shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. It is hereby understood and agreed that,
notwithstanding anything to the foregoing set forth in this Section 2.14(a), if
at any time the conditions set forth in Section 2.14(c)(i) or (ii) are in
effect, the provisions of this Section 2.14(a) shall no longer be applicable for
any purpose of determining any alternative rate of interest under this Agreement
and Section 2.14(c) shall instead be applicable for all purposes of determining
any alternative rate of interest under this Agreement.”

(e)    Section 2.14(c) of the Credit Agreement is hereby restated in its
entirety as follows:

“(c)     Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(b)(i) have not arisen but any of (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which

 

6



--------------------------------------------------------------------------------

the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes (including, without limitation, the modification or replacement of
clause (c) set forth in the definition of “Alternate Base Rate”) to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate); provided that,
(i) if such alternate rate of interest as so determined with respect to a
Eurocurrency Borrowing denominated in Dollars would be less than 1.00%, such
rate shall be deemed to be 1.00% for the purposes of this Agreement and (ii) if
such alternate rate of interest as so determined with respect to a Eurocurrency
Borrowing denominated in a Foreign Currency would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.08, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five
(5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this Section 2.14(c) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 2.14(c), only to the extent
the LIBO Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (y) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (z) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
such request shall be ineffective.”

(f)     Section 3.22 of the Credit Agreement is hereby restated in its entirety
as follows:

“SECTION 3.22. Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.”

(g)    Section 4.02 of the Credit Agreement is hereby amended to insert a new
clause (e) therein immediately following clause (d) thereof as follows:

“(e)     If, after giving pro forma effect to such Borrowing and the receipt by
the applicable Borrower of the proceeds thereof, the pro forma Leverage Ratio
(calculated as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.04(a) or
Section 5.04(b)), is greater than 3.00 to 1.00, the cash and cash equivalents
maintained by the Company and its Subsidiaries as of the date of such Borrowing
shall not exceed $200,000,000.”

(h)    Section 4.02 of the Credit Agreement is hereby further amended to replace
the reference to “paragraphs (b) and (c) of this Section 4.02” set forth in the
last sentence thereof with a reference to “paragraphs (b), (c) and (e) of this
Section 4.02”.

 

7



--------------------------------------------------------------------------------

(i)    Section 6.05(f) of the Credit Agreement is hereby restated in its
entirety as follows:

“(f)     the purchase and sale or other transfer (including by capital
contribution) of (i) Receivables Assets pursuant to Permitted Receivables
Financings and (ii) in connection with a Permitted Supplier Finance Facility;
provided that the aggregate gross proceeds (including non-cash proceeds) of any
or all assets sold, transferred, leased or otherwise disposed of in reliance
upon this clause (ii) shall not exceed, in any fiscal year of the Company,
U.S.$100.0 million;”

(j)    Section 6.12(a) of the Credit Agreement is hereby restated in its
entirety as follows:

“(a)     On and after the Effective Date and so long as both the AXC Trigger
Date and the funding of the Term Loans occur prior to the occurrence of the AXC
Expiration Date: (I) 5.50 to 1.00 for the fiscal quarters ending on June 30,
2019 and September 30, 2019, (II) 5.00 to 1.00 for the fiscal quarter ending on
December 31, 2019, (III) 4.50 to 1.00 for the fiscal quarter ending March 31,
2020, (IV) 4.25 to 1.00 for the fiscal quarters ending June 30, 2020, September
30, 2020 and December 31, 2020, (V) 4.00 to 1.00 for the fiscal quarters ending
March 31, 2021 and June 30, 2021, (VI) 3.75 to 1.00 for the fiscal quarter
ending September 30, 2021 and (VII) 3.50 to 1.00 for the fiscal quarter ending
December 31, 2021 and each fiscal quarter thereafter. Notwithstanding the
foregoing, only after the maximum Leverage Ratio permitted under this
Section 6.12(a) has been 3.50 to 1.00 for two consecutive fiscal quarters, to
the extent any Asset Disposition or any Asset Acquisition (or any similar
transaction or transactions that require a waiver or a consent of the Required
Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or repayment of
Indebtedness (excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes) has occurred during the relevant Test Period,
EBITDA shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrences; provided further that (x) the Company may, by written
notice to the Administrative Agent for distribution to the Lenders, elect to
increase the maximum Leverage Ratio to 4.00 to 1.00 for a period of four
consecutive fiscal quarters in connection with a Permitted Business Acquisition
or a Plant Expansion occurring during the first of such four fiscal quarters if
the aggregate consideration paid or to be paid in respect of such Permitted
Business Acquisition or Plant Expansion exceeds $100,000,000 (each such period,
an “Adjusted Covenant Period”) and (y) notwithstanding the foregoing clause (x),
(i) the Company may not elect an Adjusted Covenant Period for at least two
(2) full fiscal quarters following the end of an Adjusted Covenant Period before
a new Adjusted Covenant Period is available again pursuant to the preceding
clause (x) for a new period of four consecutive fiscal quarters and (ii) the
Company may only elect one (1) Adjusted Covenant Period in respect of a Plant
Expansion during the term of this Agreement.”

(k)     Section 9.24 of the Credit Agreement is hereby restated in its entirety
as follows:

“SECTION 9.24.     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each

 

8



--------------------------------------------------------------------------------

party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a)     the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.”

2.     Conditions of Effectiveness.     The effectiveness of this Amendment (the
“Amendment Effective Date”) is subject to the following conditions precedent:

(a)    The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrowers, the Required Lenders and the
Administrative Agent.

(b)    The Administrative Agent shall have received counterparts of the Consent
and Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary
Loan Parties.

(c)     The Administrative Agent shall have received for the account of each
Lender that delivers its executed signature page to this Amendment by no later
than the date and time specified by the Administrative Agent, an amendment fee
in an amount equal to the applicable amount previously disclosed to the Lenders.

(d)     The Administrative Agent shall have received payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ reasonable and
documented fees and expenses (including, to the extent invoiced, reasonable and
documented fees and expenses of counsel for the Administrative Agent) in
connection with this Amendment and the Loan Documents.

3.     Representations and Warranties of the Borrowers.     Each Borrower hereby
represents and warrants as follows:

(a)     This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of such Borrower and are enforceable in
accordance with their terms, subject to (i) the effects of bankruptcy,
insolvency, examinership, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

 

9



--------------------------------------------------------------------------------

(b)     As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Event of Default or Default has occurred and is continuing and
(ii) the representations and warranties of such Borrower set forth in Article
III of the Credit Agreement, as amended hereby, are true and correct in all
material respects (provided that any representation and warranty that is
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects), except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

4.    Reference to and Effect on the Credit Agreement.

(a)     Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.

(b)     Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c)     The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

(d)    This Amendment is a Loan Document under (and as defined in) the Credit
Agreement.

5.     Governing Law; Jurisdiction. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
for the Southern District of New York sitting in the Borough of Manhattan (or if
such court lacks subject matter jurisdiction, the Supreme Court of the State of
New York sitting in the Borough of Manhattan), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Amendment or any other Loan Document or the transactions relating hereto or
thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court.

6.     Headings.     Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

10



--------------------------------------------------------------------------------

7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, e-mailed.pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

CHART INDUSTRIES, INC., as the Company By:  

/s/ Jillian C. Evanko

Name:   Jillian C. Evanko Title:   CEO and President CHART INDUSTRIES LUXEMBOURG
S.Á R.L., as a Foreign Borrower By:  

/s/ Nicolas Schreurs

Name:   Nicolas Schreurs Title:   Class A Director (Gérant de catégorie A) By:  

/s/ Jillian C. Harris

Name:   Jillian C. Harris Title:   Class B Director (Gérant de catégorie B)
CHART ASIA INVESTMENT COMPANY LIMITED, as a Foreign Borrower By:  

/s/ Jilian C. Evanko

Name:   Jilian C. Evanko Title:   Director

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By:  

/s/ Andrew Rossman

Name:   Andrew Rossman Title:   Vice President

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Ryan Maples

Name:   Ryan Maples Title:   Sr. Vice President

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION as a Lender By:  

/s/ David Izard

Name:   David Izard Title:   Senior Vice President

 

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Brandon K. Fiddler

Name:   Brandon K. Fiddler Title:   Senior Vice President

 

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Tiffany Calloway

Name:   Tiffany Calloway Title:   Senior Vice President

 

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender By:  

/s/ Josh Hovermale

Name:   Josh Hovermale Title:   Director

 

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Karmyn Paul

Name:   Karmyn Paul Title:   Vice President

 

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Chris Burns

Name:   Chris Burns Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as a Lender

By:  

/s/ Spencer Hughes

Name:   Spencer Hughes Title:   Managing Director

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

CIBC BANK USA,

as a Lender

By:  

/s/ Samir D. Desai

Name:   Samir D. Desai Title:   Managing Director

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

BBVA USA, an Alabama banking corporation,

as a Lender

By:  

/s/ Heather Allen

Name:   Heather Allen Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.,

as a Lender

By:  

/s/ Paul Isaac

Name:   Paul Isaac Title:   Duly Authorized Signatory

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Jake Dowden

Name:   Jake Dowden Title:   Authorized Signatory

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch,

as a Lender

By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory By:  

/s/ Brady Bingham

Name:   Brady Bingham Title:   Authorized Signatory

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

FIRST HORIZON BANK (f/k/a Capital Bank),

as a Lender

By:  

/s/ Terence J Dolch

Name:   Terence J Dolch Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

SYNOVUS BANK,

as a Lender

By:  

/s/ Chandra Cockrell

Name:   Chandra Cockrell Title:   Relationship Manager

 

Signature Page to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Fourth Amended and Restated Credit Agreement (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), dated as of November 3, 2017, by and among Chart
Industries, Inc., a Delaware corporation (the “Company”), Chart Industries
Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg (“Chart
Luxembourg”), Chart Asia Investment Company Limited, a private limited company
incorporated under the laws of Hong Kong (“Chart Hong Kong” and, together with
the Company and Chart Luxembourg, the “Borrowers”), the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 1 is dated as of April 20, 2020 and is by and among the Borrowers,
the financial institutions listed on the signature pages thereof and the
Administrative Agent (the “Amendment”). Capitalized terms used in this Consent
and Reaffirmation and not defined herein shall have the meanings given to them
in the Credit Agreement. Without in any way establishing a course of dealing by
the Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Collateral Agreement and
any other Loan Document executed by it and acknowledges and agrees that the
Collateral Agreement and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed. All references to the
Credit Agreement contained in the above-referenced documents shall be a
reference to the Credit Agreement as so modified by the Amendment and as the
same may from time to time hereafter be amended, modified or restated.

Dated April 20, 2020

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the day and year above written.

 

CHART INC., as a Guarantor and Subsidiary Loan Party (in each capacity) By:  

/s/ Jillian C. Evanko

Name:   Jillian C. Evanko Title:   Chairman and President

CHART ENERGY & CHEMICALS, INC.

CHART COOLER SERVICE COMPANY, INC.

RCHPH HOLDINGS, INC.

PREFONTAINE PROPERTIES, INC.

SKAFF CRYOGENICS, INC., each as a Guarantor and Subsidiary Loan Party (in each
capacity)

By:  

/s/ Jillian C. Evanko

Name:   Jillian C. Evanko Title:   Chairman and CEO CHART INTERNATIONAL
HOLDINGS, INC., as a Guarantor and Subsidiary Loan Party (in each capacity) By:
 

/s/ Jillian C. Evanko

Name:   Jillian C. Evanko Title:   Chairman, CEO and President

 

Signature Page to Consent and Reaffirmation to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

CHART ASIA INC.

HUDSON PRODUCTS HOLDINGS INC.

COFIMCO USA, INC.

HUDSON PRODUCTS MIDDLE EAST LLC

HUDSON PARENT CORPORATION

HUDSON PRODUCTS CORPORATION, each as a Guarantor and Subsidiary Loan Party (in
each capacity)

By:  

/s/ Jillian C. Evanko

Name:   Jillian C. Evanko Title:   Chairman CHART INTERNATIONAL, INC., as a
Guarantor and Subsidiary Loan Party (in each capacity) By:  

/s/ Jillian C. Evanko

Name:   Jillian C. Evanko Title:   CEO THERMAX, INC., as a Guarantor and
Subsidiary Loan Party (in each capacity) By:  

/s/ Jillian C. Evanko

Name:   Jillian C. Evanko Title:   Chairman and Chief Operating Officer

CRYO-LEASE, LLC

E&C FINFAN, INC., each as a Guarantor and Subsidiary Loan Party (in each
capacity)

By:  

/s/ Jillian C. Evanko

Name:   Jillian C. Evanko Title:   President and CEO

 

Signature Page to Consent and Reaffirmation to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.



--------------------------------------------------------------------------------

SKAFF, LLC, as a Guarantor and Subsidiary Loan Party (in each capacity) By:  

/s/ Jillian C. Evanko

Name:   Jillian C. Evanko Title:   President and Chief Operating Officer

 

Signature Page to Consent and Reaffirmation to Amendment No. 1 to

Fourth Amended and Restated Credit Agreement dated as of June 14, 2019

Chart Industries, Inc.